Citation Nr: 0715061	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-41 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of an 
injury to the right leg. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 


INTRODUCTION

The veteran had active service from September 1976 to August 
1979 with subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating action that 
found that no new and material evidence had been submitted to 
reopen a claim for service connection for right leg injury 
previously denied by the RO in an unappealed rating action of 
September 1994. 

In January 2007, the veteran appeared and gave testimony at a 
hearing conducted before the undersigned at the RO. A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  The veteran was notified of a September 1994 rating 
action denying a claim for service connection for a right leg 
injury and that determination became final when the veteran 
failed to file a timely substantive appeal before the period.  

2.   The additional evidence submitted since the unappealed 
rating action of September 1994, which consists of the 
veteran's statements and VA clinical records, does not relate 
to a necessary unestablished fact or raise a reasonable 
possibility of substantiating the claim for service 
connection for right leg disorder.


CONCLUSIONS OF LAW

1.  The unappealed rating action of September 1994, which 
denied service connection for right leg disorder, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302(a) (2006).

2.  Evidence received since the September 1994 rating 
decision denying service connection for right leg disability 
is not new and material, and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated 
in September 2003.  The notice included the type of evidence 
needed to be considered new and material to the veteran's 
claim for service connection, namely, new evidence germane to 
the issue of service connection for right leg disability.  He 
was informed that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  He was asked to submit 
evidence, which would include evidence in his possession that 
pertained to the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice). A letter 
sent to the veteran in April 2007 complied with the 
requirements of  Dingess v. Nicholson, 19 Vet. App. 473 
(2006) ((notice of the elements of the claim). 

To the extent that the VCAA notice about the degree of 
disability and effective date came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  Moreover, as the Board is denying the 
veteran's application to reopen his claim for service 
connection for right leg disability any defect with respect 
to the notice required under Dingess has not prejudiced the 
veteran's claim.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The VA has taken appropriate steps to 
obtain all reported VA treatment records and neither a VA 
examination nor a medical opinion under 38 C.F.R. § 3.159(c) 
(4), the duty to assist, is necessary to decide the claim.  
Also while the veteran identified additional private medical 
evidence pertinent to the claim at his recent hearing, he has 
not submitted such evidence into record although he indicated 
that he would do so. Otherwise, as there are no additional 
records to obtain, no further assistance to the veteran is 
required to comply with the duty to assist.  
                  


Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110 (West 2002). Service connection 
may be granted for disease diagnosed after service providing 
the evidence establishes that it was incurred during service. 
38 C.F.R. § 3.303(d) (2006).  

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002).  When a veteran seeks to reopen a claim based on new 
evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Smith v. West, 12 Vet. 
App. 312 (1999).

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a).  

                                                     Legal 
Analysis 

The evidence that was of record at the time of the September 
1994 rating action that denied that denied service connection 
for a right leg injury may be briefly summarized.  No 
pertinent findings were noted on the veteran's June 1976 
examination prior to service entrance.  The service medical 
records contain no complaints or findings indicative of any 
right leg problem. No pertinent findings were reported on the 
veteran's August 1979 examination prior to service discharge.   

In addition, no pertinent findings were reported on the 
veteran's August 1985 quadrennial examination for the New 
Jersey National Guard and no relevant findings were noted on 
similar examinations conducted in October 1989 and February 
1994.  The veteran was scheduled for VA physical examination 
in August 1994, but he failed to report for evaluation.

The evidence associated with the record subsequent to the 
September 1994 rating action includes VA clinical records 
that show occasional treatment for right hip pain beginning 
in early 1998.  When seen in May 2004, the veteran gave a 
history of right hip pain of 20 years duration following a 
fall while in the armed services.  An X-ray of the right hip 
conducted in May 2004 showed diffuse loss of cartilage in the 
right hip an associated spurring of the femoral head and 
acetabulum with marginal sclerosis but there was no 
association made between the findings and active duty.

During a January 2007 hearing before the undersigned, the 
veteran stated that he fell of a truck and injured his right 
leg while in the service. He reported that his leg began to 
give out on him a few years later after he was discharged and 
he began to receive treatment at a VA facility.  He related 
that the approximate time frame was in 1994 when his leg 
began to give out on him and it was recommended that he get a 
hip replacement.  He noted that he did not receive treatment 
at the time of his injury, but was excused from field 
exercises.  He further testified that his treating physician 
had said that there was a possible relationship between his 
in-service injury and his current right hip problem. 

The basis for the denial of service connection for right leg 
disability in 1994 was, essentially, that the evidence then 
of record did not show evidence of an in-service injury as 
claimed.  As he did not report for an examination, there was 
no evidence of a current disability.  

The clinical evidence associated with the claims folder 
subsequent to the 1994 rating action demonstrates the 
existence of complaints regarding the right hip from early 
1998 and demonstrates arthritis in the hip on a 2004 X-ray.  
In addition, the veteran has related a history of in-service 
injury to the right leg and claimed that his treating 
physician believed that there was a possible relationship 
between his current right hip disability and an inservice 
injury. 

While the clinical evidence associated with the record after 
the 1994 rating action is clearly new, since it was not of 
record at the time of that RO decision denying service 
connection for right hip disability, it is not relevant since 
it does not relate the veteran's complaints to military 
service.  Right hip arthritis has been shown but there is no 
competent evidence that right hip arthritis is related to 
active duty.  As noted above, the veteran indicated that his 
private physician told him that there was a possibility that 
his right hip arthritis could be related to service.  The 
record was kept open for a period of time in order that the 
veteran could submit that evidence but has not done so.  

Further, the Board has considered the veteran's sworn 
testimony and reviewed his various written statements.  In 
effect, he maintains that he fell off a truck during active 
duty and injured his right leg.  He had no idea how he 
developed right hip arthritis other than while in the 
service.  In essence, his statements and testimony are 
duplicative of the same arguments that he has maintained all 
along.  A simple reiteration of the facts is not sufficient 
to reopen a previously denied claim.

Accordingly, the Board concludes that the veteran's 
statements and testimony are not "new" and "material" to 
reopen his claim as required under the applicable statutory 
and regulatory provisions.  He is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as lay 
person, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  

In sum, the Board finds that the additional evidence with 
respect to a right leg disorder submitted since the September 
1994 decision is not new and material, does not raise a 
reasonable possibility of substantiating the veteran's claim, 
and does not warrant reopening of the claim of service 
connection.  Accordingly, the RO's September 1994 decision is 
final and the veteran's application to reopen is denied.


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen his claim for service 
connection for residuals of an injury to the right leg is 
denied. 



____________________________________________
L. A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


